Citation Nr: 1703384	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-30 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.  The Veteran served in the Republic of Vietnam from January 1969 to December 1969. 

These matters are before the Board of Veteran Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Albuquerque, NM.

In July 2016 the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In July 2016 the Veteran submitted the additional evidence, which was accompanied by a waiver of RO review.


FINDINGS OF FACT

1.  An unappealed January 1971 rating decision denied service connection for bilateral hearing loss.  

2.  Evidence submitted subsequent to the January 1971 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  Sensorineural hearing loss was not demonstrated during active military service or within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed sensorineural hearing loss is etiologically related to his active service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  The January 1971 RO decision denying entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 4.85 (2016).

2.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

Given the favorable disposition of the claim to reopen presented below, all notification and development action needed to fairly adjudicate this claim has been accomplished. 

Regarding the merits of the claim for service connection for bilateral hearing loss, the duty to notify has been met.  See November 2010 VCAA correspondence, July 2016 Board Hearing transcript and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist a veteran in obtaining identified and available evidence needed to substantiate the claims.

The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted personal statements in support of his appeal. No outstanding evidence has been identified that has not otherwise been obtained.  

A VA audiological examination was conducted in April 2011.  Following review of the record, audiology evaluation, and consideration of the Veteran's lay statements, to include history of in service noise exposure, the examiner provided a diagnosis and appropriate etiology opinion that was supported by rationale. 
The examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Factual Background and Analysis

A.  New and Material Evidence

The VA may not reopen a claim that has been the subject of a final disallowance.  See 38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103. An exception to this rule is if new and material evidence is presented or secured with respect to the claim.  Therefore, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether additional evidence is new and material, VA must determine whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's original claim of service connection for hearing loss was denied in a January 1971 rating decision based on a finding that the Veteran did not have hearing loss at the time of his discharge from service and hearing loss was not shown at the time the claim was filed.  The Veteran did not file a notice of disagreement (NOD) within one year of the rating decision nor did he provide new and material evidence within a year of the decision.  Therefore, the RO's decision was final. 38 U.S.C.A. §7105; 38 C.F.R. § 20.1103.

The relevant evidence of record at the time of the January 1971 rating decision included service treatment records and, November 1970 VA audiological examination.  In the January 1971 decision, the RO evaluated the evidence and determined that a hearing loss disability was not shown by the evidence of record.

Evidence received subsequent to the January 1971 rating decision includes an April 2011 VA audiological examination showing a diagnosis of bilateral hearing loss for VA purposes.  The diagnosis satisfy the low threshold requirement for new and material evidence.  The claim for service connection for hearing loss is reopened. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

B.  Service Connection: Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131 ; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303 (b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) apply to the Veteran's claim for service connection for hearing loss.  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

At the Veteran's entrance examination in December 1965, audiometric testing; showed that the pure tone thresholds, in decibels, were as follows (after ASA to ISO conversions):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
20
10
LEFT
30
10
15
15
25

According to the Veteran's military occupational specialty (MOS), he served as a crew chief and an aircraft mechanic. As a result he received hearing conservation exams in October 1966, October 1967, and July 1969.  

At the October 1966 evaluation, audiometry revealed that puretone thresholds (in decibels) were as follows (after ASA to ISO conversion): 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
20
15
10
LEFT
30
15
15
15
20


	(CONTINUED ON NEXT PAGE)
At the October 1967 evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
20
10
LEFT
30
10
15
15
25

At the July 1969 evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
15
20
25
LEFT
20
15
15
20
25

The Veteran's November 1969 separation examination shows the following audiometric findings, revealing puretone thresholds, in decibels, as:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
15
10
LEFT
10
10
15
10

One year post service, the Veteran sought service-connection for hearing loss.  However, a November 1970 VA examination revealed 100 percent speech discrimination in the right ear and 98 percent in the left ear.  The puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
5

15
LEFT
10
10

15

The next documented audiology examination is dated April 2011.  That examination showed that the Veteran had bilateral sensorineural hearing loss per 38 C.F.R. § 3.385.  However, on review of the complete record, and in consideration of the Veteran's history of in-service noise exposure and complaints of hearing loss in service, the examiner determined that the Veteran's hearing loss was not caused by or the result of his active service, to include acoustic trauma related to his documented MOS as an aircraft maintenance specialist.  The examiner noted that the Veteran's hearing was found to be within normal limits at the time of enlistment and separation. The examiner also indicated that there was not a significant threshold shift during this time. 

In sum, the Veteran has a current diagnosis of bilateral hearing loss and based on his duties as an aircraft mechanic during service, his noise exposure during active service is conceded.  However, the April 2011 VA medical opinion that the Veteran's bilateral hearing loss is not related to service is persuasive.  The opinion is well reasoned and thorough.  The examiner considered the entire record, including service treatment records, as well as the Veteran's historical accounts and based on medical principles provided a rationale for the conclusion rendered. The April 2011 VA examination warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  No competent, objective opinion has been provided to refute the findings of the April 2011 examination.

Consideration has been given to the Veteran's personal assertion that his present hearing loss had its initial onset in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  Sensorineural hearing loss is not a condition that is readily amenable to mere lay diagnosis (a diagnosis requires specific testing) or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board acknowledges that the Veteran is competent to report symptoms such as decreased hearing acuity.  Indeed, as highlighted, testing conducted during his active service showed shifts in hearing acuity proximate to when the Veteran was exposed to noise.  However, there is no indication that he is competent to diagnose sensorineural hearing loss or to etiologically link such a diagnosis to service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  

Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The Veteran's lay opinion also is outweighed by the existing medical evidence of record.  The VA examiner clearly considered the Veteran's in-service history of noise exposure as well as the multiple evaluations that were conducted at that time.  However, in providing his negative opinion, he gave greater weight to the discharge examination and contemporaneous evaluation that occurred in November 1970.  Additionally, there is no subsequent indication of the presence of a chronic hearing loss disability until April 2011, approximately 41 years after service.

The Veteran did file a claim for service connection for hearing loss in August 1970.  However, on this claim, he did not specifically allege that he was currently having problems hearing or that he had continued to have problems hearing since his Vietnam service in 1969.  Rather, he simply indicated that his hearing had been "affected" in Vietnam in October 1969.  This statement is consistent with the findings of the September 1969 hearing conservation examination, which indicate that the Veteran was experiencing some level of hearing problems at that time.  However, in the absence of any clarifying information, the Board cannot interpret it as a report that the Veteran had been having problems with his hearing since October 1969.  Rather, by itself, the statement is at best ambiguous concerning whether the Veteran was alleging continuity of symptomatology (i.e. it can just as easily be interpreted as indicating that the Veteran had isolated problems with his hearing in October 1969 and that this experience formed the basis of his claim).  

Sensorineural hearing loss is included among the chronic diseases under 38 U.S.C.A. 1101 and 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Nevertheless, any assertions of continuity of symptomatology pertaining to the Veteran's bilateral hearing loss are outweighed by the evidence of record for the reasons discussed above.

ORDER

The application to reopen the previously denied claim of service connection for bilateral hearing loss is granted, and the claim is reopened. 

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


